Citation Nr: 1134487	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for COPD.  

In May 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.  At the hearing, the Veteran submitted private treatment records with a waiver of review in the first instance by the RO.  

In June 2011, the Veteran submitted additional private treatment records with a waiver of review in the first instance by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for COPD.  He maintains that his in-service exposure to asbestos aboard Navy ships as a boiler man caused his COPD.  

The Veteran's DD Form 214 confirms that the Veteran served in the Navy with an MOS of boiler man; thus, the RO has conceded exposure to asbestos.  

In McGinty v. Brown, the United States Court of Appeals for Veterans Claims (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has VA promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993). However, VA has issued a circular on asbestos- related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos. Id. The Board notes that the DVB circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 (M21-1). Subsequently, VA has reorganized and revised this manual into its current electronic form M21-1MR. While the form has been revised, the information contained therein has remained the same.

"Asbestosis is a pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty, 4 Vet. App. at 429. Another similar definition of pneumoconiosis is "a condition characterized by permanent deposition of substantial amounts of particulate matter in the lungs, usually of occupational or environmental origin." Dorland's Illustrated Medical Dictionary, 1315 (28th ed., 1994).

With asbestos related claims, VA must determine whether military records demonstrate asbestos exposure during service, and if so, determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure that proper development of the evidence is accomplished to determine whether or not there is pre-service and/or post-service asbestos exposure.  Id.  The most common disease caused by exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, and mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc. M21- 1, Part VI, Subpart ii, Chapter 2, §C(9)(f).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos- related claim.  See VAOPGCPREC 4-2000.

Although in-service asbestos exposure has been conceded, the Veteran was not afforded a VA examination because he did not have one of the enumerated diseases that has been associated with asbestos exposure, such as fibrosis, asbestosis, pleural effusions, pleural plaques, mesotheliomas or various cancers.  

The RO noted on the July 2007 rating decision that the Chief of the VAOPC in Winston Salem issued a statement in July 2007 noting that a review of the Veteran's records revealed no evidence of an asbestos related disease.  

The claims file contains no formal statement to this effect.  There is a handwritten note on notebook paper that is dated in July 2007 indicating that there is no evidence of asbestos disease at this time; however, the signature is not legible, and the statement was not written on any type of formal letterhead indicating that it was prepared by or signed by any Chief of any VA facility.  

In light of the foregoing, the Veteran should be afforded a VA examination to determine the current nature and likely etiology of any pulmonary disorders, including, but not limited to COPD.  All necessary tests should be conducted, including x-rays and other appropriate studies to determine whether the Veteran has any of the diseases normally associated with asbestos exposure as noted above.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from June 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that date from June 2007.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and likely etiology of the Veteran's COPD and any other pulmonary disorders, if any.  The examiner should opine as to whether the Veteran's COPD is related to in-service asbestos exposure, which has been conceded.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  

Based on a review of the entire record, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran has COPD, or any other pulmonary disorder, that had its onset during service or is otherwise related to in-service asbestos exposure.  Importantly, if the examiner opines that the Veteran's post history of smoking is the likely cause of the COPD, he or she should still opine as to whether the asbestos exposure had any contributory relationship to the COPD, despite a history of cigarette smoking.  A complete rationale should accompany all opinions expressed.

3.  Readjudicate the Veteran's claim for entitlement to service connection for COPD.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


